Citation Nr: 1204595	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical strain.

2.  Entitlement to a compensable disability rating for migraine headaches.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) for the period from November 27, 2006, to September 18, 2009.

4.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to March 1946 and from December 1946 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  An October 2011 letter informed him that his hearing was scheduled for December 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The issues of entitlement to service connection for vascular dementia and residuals of a cerebrovascular accident, both as secondary to hypertension and/or posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by objective observation of forward flexion of 15 degrees or greater with consideration of pain.

2.  The Veteran's headaches are manifested by daily headaches that are not prostrating.

3.  For the period from November 27, 2006, to September 18, 2009, the Veteran's service-connected disabilities are shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

2.  The criteria for a compensable disability rating for headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  For the period from November 27, 2006, to September 18, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the April 2007 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

II.  Increased Rating Claims

A.  General Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

B.  Cervical Spine Disability

Effective September 26, 2003, the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in June 2007, the Veteran reported mild to moderate constant pain of the cervical spine.  It was noted that the Veteran denied any pain radiation to the upper extremities.  Forward flexion of the cervical spine was to 40 degrees with pain at 30 degrees.  Extension was to 25 degrees with pain at 15 degrees.  Lateral right and left flexion was to 25 degrees with pain at 15 degrees.  Left and right rotation was to 60 degrees with pain at 50 degrees.  The examiner indicated that on repetitive use, the given ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  No flare-ups were reported.  There was moderate spasm and tenderness.  The examiner found no evidence of radicular impairment from the cervical spine.  No incapacitating episodes during the previous 12 month period were reported.  An X-ray revealed arthritis.  The diagnosis was cervical strain, mildly to moderately active.  

On VA examination in January 2010, the Veteran reported experiencing daily pain that was sharp at times.  He said he was fatigued and weak.  No flare-ups or incapacitating episodes were reported.  The examiner recorded that muscle tone, strength, and atrophy were within normal limits.  Monofilament testing showed no decrease in sensation of both arms.  There was objective evidence of pain on motion.  Forward flexion of the cervical spine was to 60 degrees.  Extension was to 50 degrees with pain at 40 degrees.  Left lateral bending was to 30 degrees.  Right lateral bending was to 10 degrees.  Neck rotation on the left was to 30 degrees.  Neck rotation on the right was to 40 degrees.  All ranges of motion were limited by pain, fatigue, weakness, and lack of endurance.  The diagnosis given was degenerative joint disease of the cervical spine.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical strain is not warranted.

First addressing the General Rating Formula, the Board notes that, during the relevant time period, the Veteran's demonstrated range of motion of the cervical spine is consistent with a 20 percent rating.  In this regard, as shown on June 2007 VA examination, forward flexion of the cervical spine was to 40 degrees with pain at 30 degrees.  No reduction in flexion was shown on repetitive motion.  On VA examination in January 2010, the range of motion findings actually improved, as flexion was shown to 60 degrees.  In any case, forward flexion has not been shown to be limited to 15 degrees or less, as required for the next higher, 30 percent rating.  Furthermore, there is no ankylosis.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that both VA examiners noted that pain was associated with the cervical range of motion, and the Veteran has reported cervical pain.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination, the Veteran was able to accomplish the range of motion indicated above.   In short, the 20 percent rating for the cervical spine adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 20 percent rating for the cervical spine under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher rating(s) under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  Neither of the VA examiners found evidence of neurological impairment.  Because there has been no objective evidence of neurological impairment attributable to the cervical spine disability, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the Board notes that the revised criteria provide no other basis for assigning a higher rating for the Veteran's cervical spine.  Although the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating episodes, here, the disability also is not shown to involve any incapacitating episodes throughout the period applicable to the appeal.  None of the VA medical records indicate that the Veteran was prescribed bed rest by a physician due to incapacitating episodes at any time relevant to the appeal.  Significantly, the Veteran has not claimed that he has experienced any incapacitating episodes due to his cervical spine disability.

Therefore, the criteria for a disability rating in excess of 20 percent for cervical strain are not shown, and the claim must be denied.

C.  Migraine Headaches

Headaches are evaluated under Diagnostic Code 8100 for migraine headaches.  Migraine headaches with less frequent attacks are rated noncompensably disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On VA examination in June 2007, the examiner remarked that the Veteran was a poor historian.  It was noted that the Veteran had headaches every day, but he was able to function through the headaches.  The examiner noted that the Veteran did not take any medications for his headaches.  Objective examination revealed that the Veteran's extraocular muscles were fluent.  The Veteran had mild expressive aphasia, and his deep tendon reflexes were brisk.  The examiner gave a diagnosis of non-prostrating migraine headaches that occur every single day.

On VA examination in January 2010, the Veteran reported experiencing daily chronic headaches that were not incapacitating.  He reported taking over-the-counter Tylenol or Motrin.  The examiner opined that the Veteran was a poor historian.  On objective examination, the examiner recorded that the Veteran's extraocular muscles were full and conjugate.  Deep tendon reflexes were 1+ and symmetrical with absent ankle reflexes.  The examiner gave a diagnosis of migraine headaches, nonprostrating at this point.  The examiner opined that no further diagnostic testing was warranted.

Based on this evidence, the Board finds that a compensable rating for headaches is not warranted.  Specifically, while the Veteran reported daily headaches, he also stated that none of the migraine headaches were prostrating in nature, and he was able to continue with ordinary activity.  All compensable disability ratings contain criteria that include the Veteran experiencing prostrating attacks of his migraine headaches.  In this case, the Veteran denied any such attacks, and the remainder of the evidence contains no indication that the Veteran experiences such attacks.  Therefore, the criteria for a compensable evaluation for headaches are not shown, and the claim must be denied.

D.  Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disabilities that are not encompassed by the schedular ratings assigned.  There is no allegation of hospitalization or marked interference with employment due headaches or cervical strain.  The functional impairment shown is fully encompassed by the schedular rating criteria and a higher rating is available for additional impairment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the claims of entitlement to a disability rating in excess of 20 percent for cervical strain, and a compensable disability rating for headaches are denied.  The preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

A.  Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

B.  Entitlement to TDIU from November 27, 2006, to September 18, 2009

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran's initial claim for a TDIU was received by the RO on November 27, 2006.  As of September 18, 2009, the Veteran has been in receipt of a 100 percent disability rating for PTSD; thus, as of that date, the issue of entitlement to a TDIU is moot.  

For the period from November 26, 2007, through September 18, 2009, service connection was in effect for PTSD, evaluated as 50 percent disabling; cervical strain, evaluated as 20 percent disabling; degenerative joint disease, right shoulder, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; status post-fracture, twelfth right rib, evaluated as noncompensably disabling; and migraine headaches, evaluated as noncompensably disabling.  The Veteran's overall disability rating for the time period in question was 70 percent with at least one disability rated as 40 percent disabling, and thus, he meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable for the time period in question.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board notes that at the time the Veteran initially applied for a TDIU, he was unemployed.  He had not been employed since 1988.  The Board additionally notes that at the time the Veteran initially applied for a TDIU, he was rated by VA as not competent to handle disbursement of funds.

In November 2006, the Veteran remarked that he was unable to walk more than a few feet without stopping to rest.  He took medications that totaled at least 30 pills per day.  He experienced daily pain and could not stand for more than a minute.  He related that he could not hold things in his hands or pick up objects that weighed more than three pounds without feeling pain.

During a VA examination for PTSD performed in January 2007, the examiner specified that the Veteran's PTSD affected his employment functioning.  The examiner noted that the Veteran had an eighth grade education.  He retired from working at the U.S. Naval Yard in 1988.  The examiner noted that the Veteran specifically denied having any significant problems with his work or the quality of his work as a result of his PTSD historically.  On the basis of this examination, in February 2007, the RO found that the Veteran was competent.

During a VA field examination performed in March 2007, the examiner opined that the Veteran did not have the ability to handle spending money without supervision.  It was noted that a fiduciary was needed to assist in the payment of bills and the handling of assets.  The evaluator recommended that a competency evaluation be performed.  The evaluator specified that the Veteran was not capable of gainful employment or training for employment.

On VA examination for PTSD performed in June 2007, the examiner noted that the Veteran had not worked for several years due to his disability related to psychiatric symptoms.  It was noted that the Veteran was not familiar with issues related to how much money he receives, the exact number of bills that he had, and dates that the bills were due.  It was noted that for several years, he had worked with his daughter with the handling of his financial matters.  The examiner opined that the Veteran was competent to manage most of his VA benefits with specific limitations with respect to handling his finances.

A VA outpatient record from October 2007 reflects that the Veteran needed a supervisory setting where a responsible person could take charge of dispensing his medications.  In April 2009, the Veteran's psychiatrist, S.W., M.D., opined that the Veteran was absolutely incapable of engaging in work of any sort, either full time or part time.

The Veteran has asserted that he cannot work because of his service-connected disabilities, and the Board finds that the preponderance of the evidence overall supports the Veteran's contentions.  Essentially, the preponderance of the evidence shows that the Veteran's service connected disorders alone render him unable to obtain and maintain any form of employment.

In this matter, the Board finds the VA examination reports and treatment records persuasive.  Specifically, in June 2007, a VA examiner noted that the Veteran had not worked in several years due to his psychiatric symptoms, and in April 2009, the Veteran's psychiatrist opined that the Veteran was incapable of engaging in work of any sort.  The Board acknowledges that the January 2007 VA examiner recorded that the Veteran specifically denied having any significant problems with his work or the quality of his work as a result of his PTSD.  However, this comment appears to relate historically to the Veteran's pre-1988 employment.  In any case, the remainder of the medical evidence outweighs the comment made in the January 2007 VA examination report.

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected disorders have prevented him from obtaining and/or maintaining substantially gainful employment from November 27, 2006, to September 18, 2009.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU from November 27, 2006, to September 18, 2009 is warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for cervical strain is denied.

Entitlement to a compensable disability rating for migraine headaches is denied.

Entitlement to a TDIU from November 27, 2006, to September 18, 2009 is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Concerning the claim for SMC due to the need for aid and attendance or housebound benefits, the Board notes that a prior undated VA examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran required the daily personal health care services of a skilled provider due to dementia, urinary incontinence, and a stroke.  In a December 2011 Informal Hearing Presentation, the Veteran's accredited representative claimed that service connection should be granted for vascular dementia and a cerebrovascular accident either as secondary to or aggravated by service-connected hypertension and PTSD.  Given the Veteran's accredited representatives contentions of causation noted above, the determination on the claims for service connection for vascular dementia and a cerebrovascular accident could affect the claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board must remand the issue of entitlement to SMC due to the need for aid and attendance or housebound benefits as it is inextricably intertwined with the Veteran's desire to claim service connection for vascular dementia and a cerebrovascular accident, claimed either as aggravated by or secondary to service-connected hypertension and PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should complete all necessary development and adjudicate the Veteran's claims for service connection for service connection for vascular dementia and cerebrovascular accident under all possible theories of entitlement, to include as aggravated by or as secondary to service-connected hypertension and/or PTSD.  All indicated development should be completed before the claims are adjudicated.  If the determination of the claims remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

2.  After completion of the above, the Veteran should also be afforded a VA medical examination, with an appropriate examiner, to determine whether his service-connected disorders render him in need of aid and attendance of another person or housebound.  The examiner is requested to cite to the appropriate documentation of record in noting which disorders are service connected.

In this regard, attention should be directed to the Veteran's service-connected disorders (including PTSD, cervical strain, degenerative joint disease of the right shoulder, hypertension, migraine headaches, status post-fracture of the twelfth right rib, and any other disorders which may be found to be service connected through the aforementioned development).  All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to provide an opinion as to whether the Veteran requires the regular aid and attendance of another person due to service-connected disorders alone.  If the Veteran requires the regular aid and attendance of another person, but on account of nonservice-connected disorders only, the examiner should so state.  The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities alone cause him to be housebound.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determination of any claim remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


